Citation Nr: 0809822	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-14 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964, September 1969 to August 1971 and September 1972 to 
June 1973.  He served in Vietnam from December 1971 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to an increased rating 
for PTSD.

In January 2008, the veteran's representative noted that the 
veteran had filed an application for dependent's benefits and 
that no action had been taken with regard to that matter.  A 
request for referral for RO consideration was presented.  As 
such, the matter is referred to the RO for any action deemed 
appropriate.

During the pendency of the appeal, the veteran requested a 
hearing before a member of the Board.  A hearing before the 
undersigned was held in January 2008 and a copy of the 
hearing transcript is of record.


FINDING OF FACT

The service-connected PTSD is manifested by suicidal 
ideations, obsessive rituals, flashbacks, memory loss, 
excessive anger, grossly inappropriate behavior and an 
inability to maintain employment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the 31 to 40 range indicates 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).


II.  Analysis

A review of the competent evidence of record demonstrates 
that the veteran's symptoms merit a 100 percent evaluation.  
As the veteran's psychiatric history has been extensive, the 
Board has attempted to highlight the relevant symptomatology 
which entitle him to a 100 percent evaluation for his PTSD.  

By history, VA treatment reports dated in 2001 show 
continuous treatment for severe PTSD.  VA medical reports 
show continued treatment for PTSD in 2005.  The reports also 
show that the veteran was hospitalized from May 9 to 25 for 
PTSD.  The medical reports overall show that the veteran 
reported problems with sleeping, and having negative 
thoughts, nightmares and episodes of incessant counting, 
despite the medications he was taking.  The veteran avoided 
places or activities that reminded him of war and his 
interest in significant activities was diminished.  The 
veteran reported increased problems with PTSD and depression, 
which lead to problems running his school.  The records 
document the veteran having a panic attack and 
hyperventilating in early May.  He reported intrusive 
thoughts, memories and flashbacks.  He also reported having 
compulsive thinking.  The veteran reported a history of 
cannabis use, alcohol abuse and benzodiazepine dependency.  
The treatment records also document a history of suicide 
attempts, one occurring around the end of March 2005.  The 
assigned GAF score was 35, although at the end of May 2005 
the GAF score was 65 and the veteran was discharged from 
hospitalization.  Treatment records from June 2005 show that 
the veteran was tolerating his medications but still had 
severe symptoms of PTSD.  

In addition to the foregoing, the veteran's treating clinical 
psychologist, Dr. L.L., stated that she has been treating the 
veteran since January 2005.  In an August 2005 letter, she 
stated that the veteran had significant symptoms of clinical 
depression, anxiety, depersonalization, nightmares, 
flashbacks and periodic hallucinations.  He also experienced 
periods of suicidality.  She noted that the veteran's 
symptoms were severe and that the veteran's symptoms have 
been debilitating for years.  His disorder also significantly 
affected his spouse and his teaching career.  

In an August 2005 medical report from E.L., Ph.D., the 
diagnosis was PTSD.  The physician noted that the veteran's 
GAF scale score was 35.  The veteran was unable to perform 
activities of daily living and went long period without being 
self-motivated.  He was also unable to work for more than 10 
hours.  E.L. also noted that the veteran was unable to 
establish and maintain effective work relationships because 
he had a low tolerance for frustration and was easily 
angered.  He was also isolated.  It was noted that the 
veteran had no difficulty understanding commands and appeared 
to pose no threat of persistent danger or injury to himself 
or others.  

In a letter dated June 2007, Dr. L.L. stated, "His current 
level of functioning continues to cause significant concern 
as he continues to experience transient suicidal ideation, 
flashbacks, and has recently developed debilitating 
anxiety/panic attacks.  He is unable to work full time, and 
is limited in his employment capacity.  (The veteran's resume 
shows significant gaps in his employment.)  The veteran has 
recently experienced significant lapses in memory, which have 
caused some confusion, and led to the inability to function 
as expected in his daily life."  The doctor also noted that 
the veteran's PTSD symptoms are chronic and severe, even with 
the appropriate psychotropic medications.  Dr. L.L. gave the 
veteran a GAF score of 38, once again reflecting very serious 
symptoms.

In a letter dated October 2007, Dr. L.L. reported transient 
suicidal ideation, debilitating anxiety and panic attacks, 
causing significant and steady deterioration in his ability 
to function.  Dr. L.L. also mentioned the veteran's 
continuous lapses in memory, which has had a harmful effect 
on his overall mental health stability.  She gave the veteran 
a GAF score of 30, reflecting very serious symptoms and major 
impairment in many areas.  

The veteran also shows evidence of social impairment.  The 
veteran has been married three times and is experiencing 
problems with his current wife.  At his hearing before the 
undersigned, both the veteran and his wife testified that he 
becomes physically abusive.  His wife also submitted several 
letters stating that the veteran's mood changes constantly 
and he hits and insults her for no reason, and then 
apologizes and begs for forgiveness.  She also notes that the 
veteran has contemplated suicide many times.  The veteran 
added that he isolates himself from others as well.

The Board finds that the criteria for the assignment of a 100 
percent rating under Diagnostic Code 9411 for PTSD have been 
met.  As discussed above, a 100 percent rating is assigned 
when there is total occupational or social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

As discussed above, the veteran has a history of intrusive 
thoughts, hallucinations, memory loss, anxiety, depression, 
and grossly inappropriate behavior.  He is unable to maintain 
a job and exhibits social impairment as he remains isolated 
and has difficult interactions with his wife.  He has tried 
to commit suicide on several occasions and has shown 
disorientation as to time and place.  His GAF scores, aside 
from the one score of 65 in 2005, have consistently ranged in 
the 30's.  A GAF score in the 31 to 40 range indicates 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See DSM-IV 4th ed.

Based on the veteran's testimony presented in January 1998, 
the VA medical reports, and the private medical opinions 
submitted on the veteran's behalf, a 100 percent disability 
evaluation is warranted.  The appeal is granted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  



III.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decision to increase the veteran's service connected PTSD to 
100 percent disabling, no prejudice will result to the 
veteran by the Board's consideration of this appeal.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to an increased rating to 100 percent for PTSD is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


